Citation Nr: 1528978	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-25 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for fibromyalgia.

2.  Entitlement to separate disability ratings for service-connected sleep apnea and asthma or, in the alternative, entitlement to an increased disability rating greater than the combined 50 percent rating currently in effect.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to January 1992 and from April 2001 to January 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, among other issues, granted service connection for fibromyalgia and assigned a 20 percent rating, effective January 22, 2010, and found that there was clear and unmistakable error in a June 2010 rating decision that assigned separate disability ratings for sleep apnea (50 percent) and asthma (30 percent) and combined the ratings into one 50 percent rating, as required under 38 C.F.R. § 4.96a (2014).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for diabetes mellitus, to include as secondary to sleep apnea, and entitlement to service connection for a chronic kidney condition, to include as secondary to hypertension, have been raised by the record in a May 28, 2015 Written Brief Presentation from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking entitlement to an increased rating greater than 20 percent for fibromyalgia.  In addition, the Veteran contends that his service-connected sleep apnea and asthma require separate disability ratings and requests a 100 percent disability rating for his sleep apnea.  The Board concludes that additional evidence is necessary prior to adjudication of these issues.  

As to the fibromyalgia claim, the Veteran's last VA medical examination for this disability was in December 2010.  In a July 2014 statement, the Veteran's representative argued that another VA examination was necessary because "sixteen other service-connected conditions [] have severely aggravated his fibromyalgia signs and symptoms" since the last VA examination.  In that regard, the Board acknowledges that the Veteran has brought claims for service connection or increased rating for numerous orthopedic disorders since the last fibromyalgia examination, suggesting that his orthopedic pain and related problems have worsened.  In addition, there have been recent VA examinations (in June 2015) for numerous orthopedic problems.  Given this suggestion of worsening since the last examination, the Board concludes that a remand for a new fibromyalgia examination is required.

As to the sleep apnea / asthma claim, the Veteran was last examined specifically for the asthma in March 2010.  As correctly noted by the Veteran's representative in a May 2015 written presentation, pulmonary function testing (PFT) could not be completed at the time of the March 2010 examination due to the Veteran's condition.  A subsequent April 2010 general medical examination did not include a PFT and, as such, the required information necessary to fully and accurately rate the Veteran's disabilities is not of record.  The Board agrees that a new VA examination is necessary to determine the current severity of the Veteran's sleep apnea / asthma disabilities and that all necessary diagnostic testing must be completed, including a PFT.

In addition, the May 2015 representative statement argued that there were outstanding TRICARE records that had not been associated with the electronic claims file.

Finally, since the last SSOC, new and non-duplicative treatment records, VA examinations, and other evidence have been associated with the Veteran's electronic claims file.  The AOJ should take the opportunity to review this evidence and undertake any development deemed necessary prior to readjudication of the claims.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims files TRICARE records from February 2011 to the present.  If no records are available, include documentation of the unavailability in the electronic claims file.

2.  After the above evidence is associated with the claims file, to the extent available, schedule the Veteran for an examination to determine the current severity of his service-connected fibromyalgia.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail. The examiner is asked to comment on how the Veteran's fibromyalgia is affected by (or whether the symptoms overlap with) his other service-connected neurological and orthopedic disabilities (lumbar spine disability, peripheral neuropathy of both lower extremities, right shoulder disability, epicondylitis, and bilateral feet disabilities).  To the extent possible, please differentiate which symptoms are separately attributable to separate diagnoses.

3.  After the above evidence is associated with the claims file, to the extent available, schedule the Veteran for an examination to determine the current severity of his service-connected sleep apnea / asthma.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, to include PFT and any necessary cardiopulmonary testing, and all clinical findings should be reported in detail.

4.  Thereafter, conduct any additional development deemed necessary and readjudicate the Veteran's claims.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





